 

 

 

 

Case 4:20-cv-01115 Document 423 Filed on 10/06/20 in TXSD Page 1 of 3

Gnited States Court of Appeals
for the Fifth Circuit

United States Courts
Southern District of Texas
FILED

October 06, 2020

No. 20-20525

David J. Bradley, Clerk of Court
LADDY CURTIS VALENTINE; RICHARD ELVIN KING,

Plaintiffs — Appellees,
versus

BRYAN COLLIER; ROBERT HERRERA; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,

Defendants—Appellants.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:20-CV-1115

 

Before WILLETT, Ho, and DUNCAN, Circuit Judges.
PER CURIAM:

IT IS ORDERED that Appellants’ opposed motion for a temporary
administrative stay during our consideration of its motion to stay the district
court’s permanent injunction pending appeal is GRANTED.

IT IS FURTHER ORDERED that Appellants’ unopposed
motion to place exhibits 8, 9, and 10 under seal is GRANTED.
 

Case 4:20-cv-01115 Document 423 Filed on 10/06/20 in TXSD Page 2 of 3
20-20525

IT IS FURTHER ORDERED that Appellees’ motion for leave to
file a response, by Friday, October 9, 2020, to Appellants’ motion to stay the
permanent injunction pending appeal is GRANTED.

IT IS FURTHER ORDERED that Appellants’ unopposed
motion for leave to file redacted exhibits in support of its motion for stay
pending appeal is GRANTED.
 

Case 4:20-cv-01115 Document 423 Filed on 10/06/20 in TXSD Page 3 of 3

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

October 06, 2020

MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 20-20525 Laddy Valentine, et al v. Bryan Collier, et al
USDC No. 4:20-CV-1115

Enclosed is an order entered in this case.

Sincerely,

LYLE W. CAYCE, Clerk
(form Mat

v
By:
Jann M. Wynne, Deputy Clerk
504-310-7688

 

Mr. David J. Bradley, Clerk

Mrs. Christin Audrey Cobe-Vasquez
Mr. Brandon W. Duke

Mr. Jeff S. Edwards

Mr. Matthew Hamilton Frederick
Mr. Kyle Douglas Hawkins
